Case 1:16-cv-00853-MSG Document 500 Filed 07/01/20 Page 1 of 3 PageID #: 7311




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

AMGEN INC.,                                   )
                                              )
                      Plaintiff,              )
                                              )
              v.                              )   C.A. No. 16-853 (MSG)
                                              )   CONSOLIDATED
AMNEAL PHARMACEUTICALS LLC,                   )
et al.,                                       )
                                              )
                      Defendants.             )

                                    NOTICE OF SERVICE

       The undersigned hereby certifies that copies of Plaintiff’s Fourth Set of Requests to

Piramal for the Production of Documents and Things were caused to be served on July 1, 2020

upon the following in the manner indicated:

John C. Phillips, Jr., Esquire                                     VIA ELECTRONIC MAIL
David A. Bilson, Esquire
PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
1200 North Broom Street
Wilmington, DE 19806
Attorneys for Defendant Piramal Healthcare UK
Limited

Aaron F. Barkoff, Esquire                                          VIA ELECTRONIC MAIL
Alejandro Menchaca, Esquire
Rajendra A. Chiplunkar, Esquire
MCANDREWS, HELD & MALLOY, LTD.
500 West Madison Street, 34th Floor
Chicago, IL 60661
Attorneys for Defendant Piramal Healthcare UK
Limited
Case 1:16-cv-00853-MSG Document 500 Filed 07/01/20 Page 2 of 3 PageID #: 7312




                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Jack B. Blumenfeld

                                          Jack B. Blumenfeld (#1014)
                                          Derek J. Fahnestock (#4705)
                                          1201 North Market Street
                                          P.O. Box 1347
                                          Wilmington, DE 19899
OF COUNSEL:                               (302) 658-9200
                                          jblumenfeld@mnat.com
John D. Murnane                           dfahnestock@mnat.com
Joshua I. Rothman
Alicia A. Russo                           Attorneys for Amgen Inc.
VENABLE LLP
1290 Avenue of the Americas
New York, NY 10104-3800
(212) 218-2100

Wendy A. Whiteford
Lois M. Kwasigroch
Eric Agovino
AMGEN INC.
One Amgen Center Drive
Thousand Oaks, CA 91320-1789
(805) 447-1000

July 1, 2020




                                      2
Case 1:16-cv-00853-MSG Document 500 Filed 07/01/20 Page 3 of 3 PageID #: 7313




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 1, 2020, I caused the foregoing to be electronically filed with

the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

participants.

       I further certify that I caused copies of the foregoing document to be served on

July 1, 2020, upon the following in the manner indicated:

John C. Phillips, Jr., Esquire                                           VIA ELECTRONIC MAIL
David A. Bilson, Esquire
PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
1200 North Broom Street
Wilmington, DE 19806
Attorneys for Defendant Piramal Healthcare UK
Limited

Aaron F. Barkoff, Esquire                                                VIA ELECTRONIC MAIL
Alejandro Menchaca, Esquire
Rajendra A. Chiplunkar, Esquire
MCANDREWS, HELD & MALLOY, LTD.
500 West Madison Street, 34th Floor
Chicago, IL 60661
Attorneys for Defendant Piramal Healthcare UK
Limited


                                                     /s/ Jack B. Blumenfeld

                                                     Jack B. Blumenfeld (#1014)
